
	

114 HR 4554 IH: To amend title 10, United States Code, to ensure that certain members of the National Guard serving on full-time National Guard duty and dependents remain eligible for the TRICARE program during periods in which the member is responding to a disaster.
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4554
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Ms. DelBene (for herself, Mr. Palazzo, Mr. Walz, Ms. McSally, Mr. McGovern, Mr. Bishop of Georgia, Mr. Nugent, Mr. Ryan of Ohio, Mrs. Lawrence, Mr. Bridenstine, Ms. Kaptur, Mr. Jones, Mr. Larsen of Washington, Mr. Hastings, Mr. Carney, Mrs. Torres, Mr. Honda, Mr. Reichert, Mr. Austin Scott of Georgia, Mr. Heck of Washington, Mr. Takano, Mr. Serrano, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that certain members of the National Guard serving
			 on full-time National Guard duty and dependents remain eligible for the
			 TRICARE program during periods in which the member is responding to a
			 disaster.
	
	
		1.Extended TRICARE program coverage for certain members of the National Guard and dependents during
			 certain disaster response duty
 (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1076e the following new section:
				
					1076f.TRICARE program: extension of coverage for certain members of the National Guard and dependents
			 during certain disaster response duty
 (a)Extended coverageDuring a period in which a member of the National Guard is performing disaster response duty, the member shall be treated as being on active duty for a period of more than 30 days for purposes of the eligibility of the member and dependents of the member for health care benefits under the TRICARE program if such period immediately follows a period in which the member served on full-time National Guard duty under section 502(f) of title 32, including pursuant to chapter 9 of such title.
						(b)Contribution by State
 (1)The Secretary shall charge a State for the costs of providing coverage under the TRICARE program to members of the National Guard of the State and the dependents of the members pursuant to subsection (a). Such charges shall be paid from the funds of the State or from any other non-Federal funds.
 (2)Any amounts received by the Secretary under paragraph (1) shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section, including to carry out subsection (a) of this section.
 (c)DefinitionsIn this section: (1)The term disaster response duty means duty performed by a member of the National Guard in State status pursuant to an emergency declaration by the Governor of the State (or, with respect to the District of Columbia, the mayor of the District of Columbia) in response to a disaster or in preparation for an imminent disaster.
 (2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1076e the following new item:
				
					
						1076f. TRICARE program: extension of coverage for certain members of the National Guard and
			 dependents during certain disaster response duty..
			
